Doster, C. J.
(dissenting): I very much doubt the soundness of the principal conclusions reached in the foregoing opinion. In the lack of directly supporting authority, I dissent. I think that in some instances the doctrine of the impressibility of funds in the hands of banks and other custodians with trusts in favor of equitable claimants has been carried to an *630extreme length in this state, and took occasion so to remark in Insurance Co. v. Caldwell, 59 Kan. 160, 52 Pac. 440, but the decision in this case seems to be subject to the opposite criticism. I think that the information given to the cashier, Wilfley, by Hutchinson charged the bank with knowledge of the trust character of the deposit made.